PER CURIAM:
Benjamin L. Doyle, Sr. appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Doyle v. Willoughby, No. 5:06-ct-03121-BO (E.D.N.C. Apr. 2, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.